 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                                 UNITED STATES BANKRUPTCY COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                             SAN JOSE DIVISION

11   In re                                                    Case No. 18-50398 MEH
                                                              Chapter 7
12                                                            Hon. M. Elaine Hammond
               TECHSHOP, INC.,
13                                                            OMNIBUS OBJECTION TO CLAIMS
                       Debtor.                                FILED BY LLC WAGE EARNERS
14
                                                              (Claim Nos. 8, 9, 10, 11, 15, 16, 44, 50, 70, 76,
15                                                            149, 160)

16                                                            [No Hearing Required Unless Requested]
17
     TO THE PARTIES IDENTIFIED IN SCHEDULE 1 TO THIS OBJECTION:
18
19             PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate
20   of TechShop, Inc. (“Debtor”), files this omnibus objection to the claims that you have filed against
21   the Debtor’s bankruptcy estate. True and correct copies of the claims (without exhibits or
22   attachments) are attached to this Objection as part of Schedule 1, Exhibits A through L. If the
23   Trustee’s objection to your claim is sustained, it will be disallowed as a claim against the Debtor’s
24   estate.
25   I.        BACKGROUND
26             The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February 26, 2018

27   (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-yourself fabrication

28   shops in California, Texas, Detroit, Arizona and other locations in the United States. The Debtor operated all


Case: 18-50398        Doc# 274      Filed: 03/16/21       Entered: 03/16/21 05:37:59           Page 1 of          1
                                                42
 1   of its do-it-yourself fabrication shops as separate legal entities, with names such as: “TechShop SoMA LLC,”

 2   “TechShop Peninsula LLC,” “Tech Shop Mid-Peninsula LLC,” “TechShop San Jose LLC,” “TechShop Los

 3   Angeles LLC,” “TechShop Detroit LLC,” “TechShop Arlington LLC,” “TechShop St. Louis LLC,” and

 4   “TechShop New York LLC” (collectively, the “LLCs”). Each of these limited liability companies are

 5   separate, distinct entities from the Debtor. The LLCs incurred liabilities and obligations to third parties, which

 6   liabilities and obligations are not debts of the Debtor. The assets of the LLCs are not part of the Debtor’s

 7   bankruptcy estate.

 8           As set forth in Schedule 1, the Trustee has reviewed your claims and, based on the claims and

 9   attachments to those claims, the Trustee has concluded that the sums you assert are due and owing by the

10   Debtor are, in fact, obligations of one or more of the LLCs. The Trustee has provided specific grounds for

11   the objection to each claim in Schedule 1.

12           The last column of Schedule 1 also identifies the proposed treatment of your claim if the Trustee’s

13   objection is sustained by the Court. In all instances, if the Trustee’s objection to your claim is sustained, it

14   will be disallowed as a claim against the Debtor’s estate. This is because the claims, as noted above, are not

15   obligations of the Debtor but are, again, obligations of separate legal entities, the respective LLCs. Individuals

16   with questions or concerns are welcome to contact the undersigned at gkleiner@rinconlawllp.com.

17           WHEREFORE, the Trustee prays for an order disallowing all claims listed on Schedule 1 in their

18   entirety.

19

20   DATED: March 16, 2021                     RINCON LAW LLP

21

22
                                               By: /s/Gregg S. Kleiner
23                                                 GREGG S. KLEINER
                                                   Counsel for DORIS A. KAELIN,
24                                                 Trustee in Bankruptcy
25

26

27

28

Case: 18-50398        Doc# 274       Filed: 03/16/21       Entered: 03/16/21 05:37:59            Page 2 of           2
                                                 42
                                               SCHEDULE 1
                         In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                       WAGE CLAIM OBJECTIONS

EXHIBIT NAME        CLAIM        DATE           CLAIM BASIS FOR OBJECTION                RELIEF REQUESTED IN
NO.                  NO.         FILED        AMOUNT                                     OBJECTION

A.     Calvo,           149   7/11/2018      $42,553.44 Debtor’s sworn schedules         Claim disallowed in its
       Andrew                                           provide: “[Notice only]          entirety. Not an obligation
                                                        Techshop SOMA - Expenses         of Debtor, TechShop, Inc.
                                                        Reimbursement report of
                                                        Andrew Calvo for the
                                                        period 02/08/2016 to
                                                        08/07/2017”

                                                           Attachments to claim
                                                           reflects debt of non-debtor
                                                           subsidiaries “TechShop San
                                                           Francisco”

B.     Champagne,       50    5/17/2018       $1,390.00 Debtor’s sworn schedules         Claim disallowed in its
       Lori                                             provide: “[Notice only]          entirety. Not an obligation
                                                        Techshop Detroit-Instructor      of Debtor, TechShop, Inc.
                                                        class
                                                        instructions for period
                                                        09/21/2017 to 10/04/2017”

                                                           Attachments to claim
                                                           reflects debt of non-debtor
                                                           subsidiaries “TechShop
                                                           Detroit”

C.     Gerrits,         76    5/31/2018       $5,000.00 Debtor’s sworn schedules         Claim disallowed in its
       Michael K.                                       provide: “[Notice only]          entirety. Not an obligation
                                                        Techshop San Jose -STEAM         of Debtor, TechShop, Inc.
                                                        Design and Build Camp -
                                                        07/24/2017 to 07/28/2017”

                                                           Attachments to claim
                                                           reflects debt of non-debtor
                                                           subsidiaries “TechShop SJ”




                                                     1
       Case: 18-50398    Doc# 274        Filed: 03/16/21    Entered: 03/16/21 05:37:59         Page 3 of
                                                     42
                                              SCHEDULE 1
                        In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                      WAGE CLAIM OBJECTIONS

EXHIBIT NAME        CLAIM       DATE           CLAIM BASIS FOR OBJECTION                RELIEF REQUESTED IN
NO.                  NO.        FILED        AMOUNT                                     OBJECTION

D.     Lentz,           9     4/28/18        $1,881.25 Debtor’s sworn schedules         Claim disallowed in its
       Jason                                           reflect “Notice Only” and        entirety. Not an obligation
                                                       that this is an obligation of    of Debtor, TechShop, Inc.
                                                       “TechShop Menlo Park”

                                                          Attachments to claim
                                                          reflects debt of non-debtor
                                                          subsidiary “TechShop
                                                          Midpeninsula”

E.     Martinson,       10    4/28/18        $5,247.13 Debtor’s sworn schedules         Claim disallowed in its
       Brad                                            reflect “Notice Only” and        entirety. Not an obligation
                                                       that this is an obligation of    of Debtor, TechShop, Inc.
                                                       “TechShop San Jose” and
                                                       “TechShop Menlo Park”

                                                          Attachments to claim
                                                          reflects debt of non-debtor
                                                          subsidiaries “TechShop San
                                                          Jose” and “TechShop
                                                          Midpeninsula”

F.     McGuire,         15     5/4/18        $8,016.77 No attachments or                Claim disallowed in its
       Corey                                           documentation attached to        entirety. Not an obligation
                                                       claim to support claim.          of Debtor, TechShop, Inc.
                                                       Debtor’s sworn schedules
                                                       reflect “Notice Only” and
                                                       that this is an obligation of
                                                       “TechShop SOMA”

G.     Meyer,           16     5/8/18        $1,675.00 Debtor’s sworn schedules         Claim disallowed in its
       Rustom                                          reflect “Notice Only” and        entirety. Not an obligation
                                                       that this is an obligation of    of Debtor, TechShop, Inc.
                                                       “TechShop DC Arlington”

                                                          Attachments to claim
                                                          reflects debt of non-debtor
                                                          subsidiaries “TechShop
                                                          DCA”




                                                    2
       Case: 18-50398   Doc# 274        Filed: 03/16/21    Entered: 03/16/21 05:37:59         Page 4 of
                                                    42
                                               SCHEDULE 1
                         In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                       WAGE CLAIM OBJECTIONS

EXHIBIT NAME        CLAIM        DATE           CLAIM BASIS FOR OBJECTION                RELIEF REQUESTED IN
NO.                  NO.         FILED        AMOUNT                                     OBJECTION

H.     Morgan,          70    5/25/2018         $864.00 Debtor’s sworn schedules         Claim disallowed in its
       Olivia                                           provide: “[Notice only]          entirety. Not an obligation
                                                        Techshop DC Arlington-           of Debtor, TechShop, Inc.
                                                        STEAM instructions Fees of
                                                        Instructor for the period
                                                        08/03/2017 to 08/17/2017”

                                                           Attachments to claim
                                                           reflects debt of non-debtor
                                                           subsidiaries “TechShop
                                                           Arlington”

I.     Smithers,        160   7/16/2018         $987.50 Debtor’s sworn schedules         Claim disallowed in its
       Kyley                                            provide: “[Notice only]          entirety. Not an obligation
                                                        Techshop San Jose -              of Debtor, TechShop, Inc.
                                                        Instructor class
                                                        Instruction for the period of
                                                        08/04/2017 to 08/07/2017”

                                                           Attachments to claim
                                                           reflects debt of non-debtor
                                                           subsidiaries “TechShop SJ”

J.     Thomas,           8     4/28/18        $7,353.00 Debtor’s sworn schedules         Claim disallowed in its
       Jasper                                           reflect “Notice Only” and        entirety. Not an obligation
                                                        that this is an obligation of    of Debtor, TechShop, Inc.
                                                        “TechShop SOMA LLC”.

                                                           Attachments to claim
                                                           reflects debt of non-debtor
                                                           subsidiary, “TechShop
                                                           SOMA LLC”

K.     Tucker,          11     4/29/18        $3,140.00 Debtor’s sworn schedules         Claim disallowed in its
       Steven                                           reflect “Notice Only” and        entirety. Not an obligation
                                                        that this is an obligation of    of Debtor, TechShop, Inc.
                                                        “TechShop San Jose”

                                                           Attachments to claim
                                                           reflects debt of non-debtor
                                                           subsidiaries “TechShop San
                                                           Jose”



                                                     3
       Case: 18-50398    Doc# 274        Filed: 03/16/21    Entered: 03/16/21 05:37:59         Page 5 of
                                                     42
                                              SCHEDULE 1
                        In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                      WAGE CLAIM OBJECTIONS

EXHIBIT NAME        CLAIM       DATE           CLAIM BASIS FOR OBJECTION                 RELIEF REQUESTED IN
NO.                  NO.        FILED        AMOUNT                                      OBJECTION

L.     Youngborg,       44    5/16/18          $318.50 Debtor’s sworn schedules          Claim disallowed in its
       Tara                                            reflect Notice only - Former      entirety. Not an obligation
                                                       Employee of LLC Subsidiary        of Debtor, TechShop, Inc.

                                                          Attachments to the claim
                                                          provide no details as to the
                                                          underlying obligor.




                                                    4
       Case: 18-50398   Doc# 274        Filed: 03/16/21    Entered: 03/16/21 05:37:59          Page 6 of
                                                    42
     Case 18-50398   Claim 149   Filed 07/11/18   Desc Main Document   Page 1 of 15


                                                                          EXHIBIT A
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 7 of
                                         42
     Case 18-50398   Claim 149   Filed 07/11/18   Desc Main Document   Page 2 of 15


                                                                          EXHIBIT A
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 8 of
                                         42
     Case 18-50398   Claim 149   Filed 07/11/18   Desc Main Document   Page 3 of 15


                                                                          EXHIBIT A
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 9 of
                                         42
      Case 18-50398   Claim 50   Filed 05/17/18   Desc Main Document   Page 1 of 11


                                                                           EXHIBIT B
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 10 of
                                          42
      Case 18-50398   Claim 50   Filed 05/17/18   Desc Main Document   Page 2 of 11


                                                                           EXHIBIT B
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 11 of
                                          42
      Case 18-50398   Claim 50   Filed 05/17/18   Desc Main Document   Page 3 of 11


                                                                           EXHIBIT B
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 12 of
                                          42
      Case 18-50398   Claim 76-1   Filed 05/31/18    Desc Main Document   Page 1 of 8


                                                                            EXHIBIT C
Case: 18-50398   Doc# 274     Filed: 03/16/21       Entered: 03/16/21 05:37:59   Page 13 of
                                           42
      Case 18-50398   Claim 76-1   Filed 05/31/18    Desc Main Document   Page 2 of 8


                                                                            EXHIBIT C
Case: 18-50398   Doc# 274     Filed: 03/16/21       Entered: 03/16/21 05:37:59   Page 14 of
                                           42
      Case 18-50398   Claim 76-1   Filed 05/31/18    Desc Main Document   Page 3 of 8


                                                                            EXHIBIT C
Case: 18-50398   Doc# 274     Filed: 03/16/21       Entered: 03/16/21 05:37:59   Page 15 of
                                           42
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                             4/28/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Jason Lentz
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Jason Lentz

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  940 Laurel St
                                  Unit A
                                  San Carlos, CA 94070


                                  Contact phone               6172597623                         Contact phone

                                  Contact email        jasonlentz@gmail.com                      Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




               Case 18-50398               Claim 9         Filed 04/28/18              Desc Main Document                  Page 1 of 3
                                                                                                                                EXHIBIT D
    Case: 18-50398                 Doc# 274            Filed: 03/16/21                Entered: 03/16/21 05:37:59                      Page 16 of
                                                                    42
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $       1881.25                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                    Services performed


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2




            Case 18-50398            Claim 9         Filed 04/28/18               Desc Main Document                   Page 2 of 3
                                                                                                                          EXHIBIT D
 Case: 18-50398               Doc# 274           Filed: 03/16/21               Entered: 03/16/21 05:37:59                      Page 17 of
                                                              42
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                    $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                   $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                4/28/2018

                                                                 MM / DD / YYYY


                                 /s/ Jason David Lentz

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                       Jason David Lentz

                                                                           First name       Middle name         Last name
                                 Title

                                 Company

                                                                           Identify the corporate servicer as the company if the authorized agent is a
                                                                           servicer
                                 Address                                    940 Laurel St, Unit A

                                                                           Number Street
                                                                            San Carlos, CA 94070

                                                                           City State ZIP Code
                                 Contact phone             6172597623                           Email         jasonlentz@gmail.com


Official Form 410                                                      Proof of Claim                                                   page 3




             Case 18-50398                 Claim 9         Filed 04/28/18             Desc Main Document                    Page 3 of 3
                                                                                                                             EXHIBIT D
  Case: 18-50398                 Doc# 274              Filed: 03/16/21              Entered: 03/16/21 05:37:59                         Page 18 of
                                                                    42
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                             4/28/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Brad Martinson
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Brad Martinson

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  2530 Castello Way
                                  Santa Clara, CA 95051−1009



                                  Contact phone               4088593335                         Contact phone

                                  Contact email                                                  Contact email
                                      brad.martinson@pobox.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




              Case 18-50398               Claim 10          Filed 04/28/18              Desc Main Document                  Page 1 of 3
                                                                                                                                EXHIBIT E
    Case: 18-50398                 Doc# 274            Filed: 03/16/21                Entered: 03/16/21 05:37:59                      Page 19 of
                                                                    42
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $       5247.13                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                    Services performed


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2




           Case 18-50398            Claim 10          Filed 04/28/18              Desc Main Document                    Page 2 of 3
                                                                                                                          EXHIBIT E
 Case: 18-50398               Doc# 274           Filed: 03/16/21               Entered: 03/16/21 05:37:59                      Page 20 of
                                                              42
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                4/28/2018

                                                                 MM / DD / YYYY


                                 /s/ Brad Martinson

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                       Brad Martinson

                                                                            First name      Middle name         Last name
                                 Title

                                 Company

                                                                            Identify the corporate servicer as the company if the authorized agent is a
                                                                            servicer
                                 Address                                    2530 Castello Way

                                                                            Number Street
                                                                            Santa Clara, CA 95051−1009

                                                                            City State ZIP Code
                                 Contact phone             4088593335                           Email         brad.martinson@pobox.com


Official Form 410                                                      Proof of Claim                                                   page 3




            Case 18-50398                 Claim 10          Filed 04/28/18               Desc Main Document                  Page 3 of 3
                                                                                                                              EXHIBIT E
  Case: 18-50398                 Doc# 274              Filed: 03/16/21              Entered: 03/16/21 05:37:59                         Page 21 of
                                                                    42
      Case 18-50398   Claim 15   Filed 05/04/18   Desc Main Document   Page 1 of 3

                                                                           EXHIBIT F
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 22 of
                                          42
      Case 18-50398   Claim 15   Filed 05/04/18   Desc Main Document   Page 2 of 3

                                                                           EXHIBIT F
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 23 of
                                          42
      Case 18-50398   Claim 15   Filed 05/04/18   Desc Main Document   Page 3 of 3

                                                                           EXHIBIT F
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 24 of
                                          42
      Case 18-50398   Claim 16   Filed 05/08/18   Desc Main Document   Page 1 of 13


                                                                           EXHIBIT G
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 25 of
                                          42
      Case 18-50398   Claim 16   Filed 05/08/18   Desc Main Document   Page 2 of 13


                                                                           EXHIBIT G
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 26 of
                                          42
      Case 18-50398   Claim 16   Filed 05/08/18   Desc Main Document   Page 3 of 13


                                                                           EXHIBIT G
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 27 of
                                          42
      Case 18-50398   Claim 70   Filed 05/25/18   Desc Main Document   Page 1 of 5


                                                                          EXHIBIT H
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 28 of
                                          42
      Case 18-50398   Claim 70   Filed 05/25/18   Desc Main Document   Page 2 of 5


                                                                          EXHIBIT H
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 29 of
                                          42
      Case 18-50398   Claim 70   Filed 05/25/18   Desc Main Document   Page 3 of 5


                                                                          EXHIBIT H
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 30 of
                                          42
      Case 18-50398   Claim 160   Filed 07/16/18   Desc Main Document    Page 1 of 5


                                                                             EXHIBIT I
Case: 18-50398   Doc# 274    Filed: 03/16/21       Entered: 03/16/21 05:37:59   Page 31 of
                                          42
      Case 18-50398   Claim 160   Filed 07/16/18   Desc Main Document    Page 2 of 5


                                                                             EXHIBIT I
Case: 18-50398   Doc# 274    Filed: 03/16/21       Entered: 03/16/21 05:37:59   Page 32 of
                                          42
      Case 18-50398   Claim 160   Filed 07/16/18   Desc Main Document    Page 3 of 5


                                                                             EXHIBIT I
Case: 18-50398   Doc# 274    Filed: 03/16/21       Entered: 03/16/21 05:37:59   Page 33 of
                                          42
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                             4/28/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Jasper Thomas
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Jasper Thomas

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  277 golden gate ave. #314
                                  San Francisco, CA, CA 94102



                                  Contact phone               6127036357                         Contact phone

                                  Contact email                                                  Contact email
                                      Jasperthomas76@gmail.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




               Case 18-50398               Claim 8         Filed 04/28/18              Desc Main Document                  Page 1 of 3
                                                                                                                                EXHIBIT J
    Case: 18-50398                 Doc# 274            Filed: 03/16/21                Entered: 03/16/21 05:37:59                      Page 34 of
                                                                    42
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $       7353.00                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                              I worked as a instructor at TS SF and this total is from the last three months I
                              worked.


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                 page 2




            Case 18-50398            Claim 8         Filed 04/28/18               Desc Main Document                   Page 2 of 3
                                                                                                                              EXHIBIT J
 Case: 18-50398               Doc# 274           Filed: 03/16/21               Entered: 03/16/21 05:37:59                       Page 35 of
                                                              42
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                4/28/2018

                                                                 MM / DD / YYYY


                                 /s/ Jasper Thomas

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                 Jasper Thomas

                                                                     First name      Middle name         Last name
                                 Title

                                 Company

                                                                     Identify the corporate servicer as the company if the authorized agent is a servicer
                                 Address

                                                                     Number Street
                                                                      ,

                                                                     City State ZIP Code
                                 Contact phone                                                  Email


Official Form 410                                                         Proof of Claim                                                page 3




             Case 18-50398                 Claim 8         Filed 04/28/18             Desc Main Document                    Page 3 of 3
                                                                                                                               EXHIBIT J
  Case: 18-50398                 Doc# 274              Filed: 03/16/21              Entered: 03/16/21 05:37:59                         Page 36 of
                                                                    42
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                             4/29/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Steven Tucker
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor            Steven Tucker Consulting

2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Steven Tucker

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  19250 Black RD
                                  Los Gatos, CA 95033−9568



                                  Contact phone              408−657−9927                        Contact phone

                                  Contact email                                                  Contact email
                                       steven.tucker@gmail.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




              Case 18-50398               Claim 11          Filed 04/29/18              Desc Main Document                  Page 1 of 3
                                                                                                                                EXHIBIT K
    Case: 18-50398                 Doc# 274            Filed: 03/16/21                Entered: 03/16/21 05:37:59                      Page 37 of
                                                                    42
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $       3140.00                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                    Services performed


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2




           Case 18-50398            Claim 11          Filed 04/29/18              Desc Main Document                    Page 2 of 3
                                                                                                                          EXHIBIT K
 Case: 18-50398               Doc# 274           Filed: 03/16/21               Entered: 03/16/21 05:37:59                      Page 38 of
                                                              42
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                4/29/2018

                                                                 MM / DD / YYYY


                                 /s/ Steven Kingsley Tucker

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                 Steven Kingsley Tucker

                                                                     First name       Middle name        Last name
                                 Title

                                 Company

                                                                     Identify the corporate servicer as the company if the authorized agent is a servicer
                                 Address

                                                                     Number Street
                                                                      ,

                                                                     City State ZIP Code
                                 Contact phone                                                  Email


Official Form 410                                                         Proof of Claim                                                page 3




            Case 18-50398                 Claim 11          Filed 04/29/18             Desc Main Document                    Page 3 of 3
                                                                                                                              EXHIBIT K
  Case: 18-50398                 Doc# 274              Filed: 03/16/21              Entered: 03/16/21 05:37:59                         Page 39 of
                                                                    42
      Case 18-50398   Claim 44   Filed 05/16/18   Desc Main Document   Page 1 of 5


                                                                           EXHIBIT L
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 40 of
                                          42
      Case 18-50398   Claim 44   Filed 05/16/18   Desc Main Document   Page 2 of 5


                                                                           EXHIBIT L
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 41 of
                                          42
      Case 18-50398   Claim 44   Filed 05/16/18   Desc Main Document   Page 3 of 5


                                                                           EXHIBIT L
Case: 18-50398   Doc# 274    Filed: 03/16/21      Entered: 03/16/21 05:37:59   Page 42 of
                                          42
